Citation Nr: 1203038	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.

With respect to the Veteran's claim for entitlement to service connection for PTSD, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of his experiences as an Army Infantryman in Vietnam.  Of record are several testimonial accounts in which the Veteran describes combat incidents involving firefights, ambushes, and mortar attacks.  He also identifies specific fellow soldiers whose deaths he claims to have witnessed.  As the Veteran's service personnel records show that he was awarded the Combat Infantryman Badge in association with his service in Vietnam, the Veteran's lay testimony is sufficient to verify the occurrence of his reported combat stressors.  As such, the question before the Board is whether the Veteran has a current psychiatric disorder related to the verified in-service stressors.

On VA examination in April 2009, the Veteran was diagnosed with an anxiety disorder, not otherwise specified, and depression, not otherwise specified.  For the purpose of the Veteran's service connection claim for PTSD, however, the VA examiner found the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Upon review, the Board notes this determination conflicts with evidence later added to the record submitted by the Veteran in September 2009 ("PTSD Assessment Results"), which appears to suggest that the Veteran does meet the DSM-IV criteria for a diagnosis of PTSD.  As the VA examiner did not have an opportunity to comment on the positive evidence added to the record after the April 2009 VA examination, it remains unclear to the Board whether, at any point during the pendency of the appeal, the criteria for a diagnosis of PTSD were met.  In addition, the VA examiner did not comment as to whether either of the diagnosed disorders were related to the Veteran's active service, including his verified combat stressors.  As such, it is unclear whether his diagnosed disorders of anxiety and depression are related to his active service.  

As it is unclear whether the Veteran has a psychiatric disorder related to his active service, including his verified combat stressors, the Board concludes that an additional examination and opinion is necessary in order to fairly decide the merits of his claim.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should indicate whether a diagnosis of PTSD is appropriate according to the criteria of the DSM-IV.  If a diagnosis of PTSD is appropriate, the examiner should specify whether the PTSD is related to any of the Veteran's verified in-service stressors (firefights, ambushes, mortar attacks, or deaths of fellow soldiers).

If the examination results in a diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, including his verified in-service stressors.

2. Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


